Citation Nr: 0127596	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, including bronchiectasis.

3.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of those 
claims.

2.  The veteran's skin disorder is not etiologically related 
to his period of active service.  

3.  In March 1949, the RO denied the veteran's claim of 
entitlement to service connection for a "chest disability" 
claimed as bronchiectasis.

4.  The RO notified the veteran of the March 1949 decision 
and advised him of his appellate rights, but the veteran did 
not appeal the decision.  

5.  The evidence associated with the claims file subsequent 
to the RO's March 1949 decision is neither cumulative nor 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration and by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  

6.  The veteran's tinea pedis is asymptomatic.



CONCLUSIONS OF LAW

1.  A skin disorder of the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001), as amended 
by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

2.  The March 1949 rating decision, in which the RO denied 
entitlement to service connection for a chest disorder, 
including bronchiectasis, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
chest disorder, including bronchiectasis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001), as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 
7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a skin disorder of the 
hands and a compensable evaluation for tinea pedis, and 
whether he has submitted new and material evidence to reopen 
a claim of entitlement to service connection for a 
respiratory disorder, including bronchiectasis.  The RO 
denied the veteran's claims in December 1999 on the bases 
that the service connection claim was not well grounded, that 
the veteran had not submitted new and material evidence to 
reopen his previously denied claim for service connection for 
a "chest disability," and that there was no evidence of 
residuals of tinea pedis.  The veteran appealed the RO's 
decision.  

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective for all claims filed on or after August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated 
January 2001, the RO notified the veteran that it was 
developing his claims pursuant to a "recent change in the 
law."  A review of the record reflects that, thereafter, the 
RO took action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
December 1999 and a letter notifying the veteran of that 
decision, the RO informed the veteran of the evidence needed 
to substantiate his claims and provided him an opportunity to 
submit such evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  Moreover, in supplemental statements of the 
case issued in July 2000 and July 2001, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for which it had denied his claims, 
including because he had not submitted evidence linking a 
current skin disorder of the hands to service (evidence that 
was previously needed to well ground a service connection 
claim and that is still required to grant a service 
connection claim on the merits), and provided him another 
opportunity to present evidence and argument in support of 
his claims.

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claims.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  For instance, after the veteran 
filed his claims, the RO secured all evidence identified by 
the veteran as being pertinent to those claims, including 
outpatient treatment records from the VA Medical Center in 
Lexington, Kentucky.  The Board is not aware of any other 
available, outstanding evidence that might substantiate the 
veteran's claims.  In addition, the RO afforded the veteran 
multiple VA skin and respiratory examinations, during which 
examiners addressed whether the veteran had tinea pedis, and 
skin and respiratory disorders related to service.  

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, a Remand to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

I.  Service Connection

The veteran claims that he is entitled to service connection 
for a skin disorder of the hands.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection for some diseases, including bronchiectasis, may 
be presumed if the disease is shown to have manifested to a 
degree of ten percent within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2001). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran in this case had active service from May 1942 to 
December 1945.  He contends that, during that time frame, he 
was treated for a skin disorder of the hands, and that, since 
his discharge from service, he has continued to have a skin 
problems affecting his hands.  

The service medical records confirm that the veteran was 
treated for skin abnormalities during his period of active 
service.  In August 1943, the veteran was hospitalized for an 
unrelated respiratory disorder.  During this hospitalization, 
an examiner noted that the veteran had a fungus infection on 
the left foot and both hands and rendered a working diagnosis 
of "epidermophytosis, plantar surface left foot, and 
fingers, both hands."  He then referred the veteran for a 
dermatology consultation, after which another examiner 
diagnosed "dermatitis fungus, involving the hands and feet, 
moderate, cause undetermined" and treated the veteran with 
salicylic acid.  On discharge from the hospital, an examiner 
diagnosed, in pertinent part, "dermatitis, fungus, chronic, 
mild, involving hands and feet, cause undetermined."  In 
October 1943, an examiner noted that this condition had 
improved.  On separation examination in December 1943, the 
veteran expressed no skin complaints and an examiner noted 
normal skin.

Outpatient treatment records from the VA Medical Center in 
Lexington, Kentucky, and VA examination reports represent the 
only medical evidence of record dated after the veteran was 
discharged from service.  This evidence does not support the 
veteran's service connection claim because it shows that, 
since discharge, no physician has attributed any skin 
disorder of the hands to the veteran's period of active 
service.  

In February 1949, the veteran underwent a VA special 
dermatological examination.  At that time, the veteran 
reported a history of a fungus skin infection involving, in 
pertinent part, his hands.  An examiner noted very mild 
interdigital scaling dermatitis and indicated that that 
condition represented a mild localized fungus skin disease 
between the toes.  He also noted that there was no evidence 
of dermatitis in any other areas of the veteran's body.  

The veteran underwent a VA skin diseases examination in 
October 1999, during which he reported skin problems, but not 
involving his hands.  The examiner noted pigmented papules 
and macular lesions on the back of the veteran's neck and 
dorsal hands.  She diagnosed a "history of dermatophytosis, 
no evidence of this today," and "seborrheic keratoses and 
skin tags."  

During VA outpatient treatment beginning in 2000, the veteran 
complained of dry skin involving, in pertinent part, his 
hands, and examiners diagnosed dry skin, xerosis and lichen 
simplex.  In February 2001, the veteran reported that there 
were many insects in his house that were biting him and 
causing his skin problems.  In March 2001, a VA social worker 
visited the veteran's house.  This visit established that, 
contrary to the veteran's February 2001 report, the veteran 
was living in a clean, bug-free environment.  In May 2001, 
the veteran was referred to a dermatologist, who diagnosed 
acquired acanthosis nigricans.  During a follow-up visit, an 
examiner confirmed this diagnosis and recommended hospital 
admission to determine whether the veteran had an underlying 
occult malignancy.  The veteran followed this recommendation, 
and after a comprehensive work-up performed at a hospital, 
examiners confirmed the presence of gastric cancer and 
indicated that the veteran's skin disorder was likely 
secondary to that disease.  Since this work-up, other 
examiners have confirmed that the veteran's skin disorder is 
likely secondary to his gastric cancer.  

The veteran underwent a VA skin diseases examination in June 
2001, during which an examiner confirmed skin abnormalities 
involving the veteran's entire body.  She indicated that 
there was no sign of a fungal disorder involving the 
veteran's hands, and diagnosed acanthosis nigricans 
associated with gastric malignancy.  

The aforementioned evidence establishes: that the veteran was 
treated for a skin fungus involving his hands in 1943; that 
he currently has a skin disorder of the hands, for which he 
has received treatment since 2000; and that this current skin 
disorder, now confirmed to be acanthosis nigricans, is 
related to gastric cancer, rather than to the documented in-
service fungus of the hands.  Although this evidence also 
establishes that the veteran was once diagnosed with 
"chronic dermatitis" involving the hands in 1943 and was 
once assessed with "chronic dermatitis diagnosed as lichen 
simplex" in 2001, there is no documentation of record to 
support a finding that the veteran's in-service skin disorder 
of the hands was actually chronic.  See 38 C.F.R. § 3.303(b).  
The veteran has not submitted any evidence establishing that 
he received treatment for, or was diagnosed with, dermatitis 
of the hands at any time after he was discharged from 
service.  The assessment made in 2001 referred to skin 
abnormalities of the veteran's left lower extremity, not his 
hands; and in any event, the initial 2001 diagnosis of 
dermatitis was later recharacterized by a dermatologist as 
acanthosis nigricans. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence other 
than the veteran's own assertions linking his skin disorder 
of the hands to his period of active service.  The veteran's 
assertions in this regard are insufficient to establish the 
necessary nexus between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions.  

Inasmuch as the claims file contains no medical evidence 
establishing an etiological link between the veteran's skin 
disorder of the hands and his period of active service or 
current manifestations of a chronic in-service skin disease, 
the preponderance of the evidence is against the veteran's 
claim for service connection.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of his claim, 
and his claim must be denied. 

II.  New and Material Evidence to Reopen Previously Denied 
Claim - Respiratory Disorder

The veteran also claims that he has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a respiratory disorder.  The RO denied the 
veteran's claim of entitlement to service connection for 
bronchiectasis and a disability of the left leg in March 
1946, but did not inform the veteran of the decision 
concerning the respiratory disorder.  Rather, in a letter 
dated March 1946, the RO notified the veteran that it had 
denied his left leg claim.  The RO again denied the veteran 
entitlement to service connection for a chest disorder 
claimed as bronchiectasis in March 1949 on the basis that 
there was no evidence of a chest disability in the report of 
examination.  In denying the veteran's claim, the RO 
considered the veteran's service medical records, a report of 
a VA examination conducted in February 1949 and the veteran's 
written statements.  Service medical records showed that the 
veteran noticed a severe cough in December 1942, was admitted 
to a station hospital in Tuskegee, Alabama in May 1943 with 
complaints of chronic cough and pain in the upper abdomen, 
and transferred to Lawson General Hospital in August 1943 
with diagnoses of bronchiectasis and bronchitis.  Upon 
extensive evaluation at Lawson General Hospital, the veteran 
was released to duty in October 1943 with a diagnosis that 
included moderate acute catarrhal bronchitis, cause 
undetermined.  The discharge diagnosis did not include 
bronchiectasis and clinical records associated with this 
hospitalization indicate that a September 1943 bronchogram 
showed no evidence of bronchiectasis.  On the December 1945 
separation examination, the veteran reported a history of 
"chest tightness" from 1943 to 1945; a chest x-ray at the 
time showed no significant abnormalities.  VA examination in 
February 1949 revealed a normal chest.  

The RO notified the veteran in March 1949 that it had denied 
his claim for service connection for a "chest disability" 
and advised him of his appellate rights, but the veteran did 
not appeal the RO's decision.  The March 1949 decision is 
thus final.  38 U.S.C.A. § 7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's June 1999 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether the VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claim's file since the RO's March 1949 decision includes 
outpatient treatment records from the VA Medical Center in 
Lexington, Kentucky, VA examination reports and written 
statements of the veteran and his representative.  This 
evidence is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  

The Board does not find that the new evidence is material, 
however, because it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled, it is 
not so significant that it must be considered to decide 
fairly the merits of the claim to reopen.  The new medical 
evidence shows that, since the March 1949 decision was 
issued, the veteran has not been diagnosed with a respiratory 
disorder.  Although a CT scan of the chest and abdomen 
conducted in 2001 reflects abnormalities, examiners 
attributed these abnormalities to the veteran's gastric 
cancer, which, by that time, had metastasized.  During a VA 
examination in June 2001, an examiner acknowledged the 
veteran's in-service history of acute bronchiectasis and 
chronic bronchitis that had resolved and clarified that a 
chest x-ray and CT scans of the chest ruled out current 
chronic lung disease.  

The written statements of the veteran and his representative 
reflect a belief that the veteran currently has a respiratory 
disorder that is related to his period of active service.  
Under Espiritu, 2 Vet. App. at 494-95, however, the 
statements in this regard are insufficient to prove the 
existence of a current respiratory disability, the lack of 
which was the basis of the RO's denial in March 1949.   

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's claim of 
entitlement to service connection for a respiratory disorder, 
including bronchiectasis.  The claim must therefore be 
denied.

III.  Increased Evaluation - Tinea Pedis

The veteran claims that he entitled to a compensable 
disability evaluation for tinea pedis.  The RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for this disorder in March 1949.  Since that date, 
the noncompensable evaluation has remained in effect. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R.  § 4.1.  Nevertheless, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The RO has evaluated the veteran's disability as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806, which governs evaluations of 
eczema.  Tinea pedis, for which the veteran is service 
connected, is not listed in the rating schedule.  Therefore, 
it is permissible to evaluate this disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  Inasmuch as 
tinea pedis and eczema are closely related diseases with 
similar symptomatology, it is most appropriate to evaluate 
the veteran's disability analogously to eczema under DC 7806.   

Diagnostic Code 7806 provides that a noncompensable (0 
percent) evaluation is assignable for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is assignable 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is assignable for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is assignable for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2001).  

In assigning an evaluation for a skin disability, 
consideration must be given to the frequency and duration of 
the outbreaks as well as the appearance and virulence of the 
skin disorder during the outbreaks.  Bowers v. Derwinski, 2 
Vet. App. 675, 676-77 (1992).  In this case, for the reasons 
that follow, the Board finds that the veteran's service-
connected disability picture more nearly approximates the 
zero percent evaluation that is currently assigned under DC 
7806.  

According to the medical findings of record, the veteran has 
not exhibited symptomatology associated with his in-service 
tinea pedis since 1949, when he was examined by the VA for 
compensation purposes.  On that date, an examiner noted 
minimal tinea pedis that was localized and asymptomatic.  
During subsequent VA outpatient treatment visits from 2000 to 
2001 and VA skin disease examinations in October 1999 and 
June 2001, examiners found that the veteran had skin 
abnormalities of the feet, but they attributed these findings 
to xeroses, lichen simplex or acanthosis nigricans, rather 
than to tinea pedis.  The examiners who evaluated the veteran 
in October 1999 and June 2001 specifically indicated that 
there was no evidence of tinea pedis, and the examiner who 
evaluated the veteran in June 2001 specifically indicated 
that the veteran's acanthosis nigricans was not related to 
tinea pedis.  

The Board acknowledges that the veteran currently has a skin 
disorder.  However, medical personnel have attributed this 
disorder to the veteran's gastric cancer and have indicated 
that it is unrelated to tinea pedis.  There is simply no 
evidence of record establishing that the veteran's service-
connected tinea pedis is symptomatic.  Inasmuch as this 
disability has not been shown to cause exfoliation, exudation 
or itching and to involve an exposed surface or extensive 
area, a compensable evaluation is not assignable under DC 
7806.   

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  The veteran 
has not asserted, and the evidence does not establish, that 
the veteran's foot disability causes marked interference with 
employment (beyond that contemplated in the assigned 
evaluation) or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is thus not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
tinea pedis.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is no approximate balance of positive 
and negative evidence of record, reasonable doubt cannot be 
resolved in the veteran's favor.


ORDER

Service connection for a skin disorder of the hands is 
denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a respiratory 
disorder, including bronchiectasis, is denied.

A compensable evaluation for tinea pedis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

